Matter of Wayne County Support Collection Unit v Williams (2022 NY Slip Op 02745)





Matter of Wayne County Support Collection Unit v Williams


2022 NY Slip Op 02745


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022

PRESENT: WHALEN, P.J., SMITH, LINDLEY, AND CURRAN, JJ. (Filed Apr. 22, 2022.) 


MOTION NO. (965/21) CAF 19-01349.

[*1]IN THE MATTER OF WAYNE COUNTY SUPPORT COLLECTION UNIT, ON BEHALF OF LAURIE FABI, PETITIONER-RESPONDENT, 
vJEFFREY WILLIAMS, SR., RESPONDENT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.